Case: 18-20470       Document: 00515065243         Page: 1    Date Filed: 08/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 18-20470
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
UNITED STATES OF AMERICA,                                                   August 6, 2019
                                                                            Lyle W. Cayce
               Plaintiff – Appellee,                                             Clerk

v.

MONICA BERTMAN, also known as Marsha Zaluska Pavlovich, also known
as Malkah Aliyah Bertman,

               Defendant – Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-722-3


Before ELROD, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Monica Bertman appeals a final order of forfeiture. Bertman’s house was
sold for $1.5 million when the government forfeited her husband Abraham
Fisch’s interest in the house as substitute property to satisfy the money
judgment against him after his conviction. 1 Because Bertman’s interest in the



       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
       1See United States v. Fisch, 851 F.3d 402 (5th Cir.), cert. denied sub nom. Fisch v.
United States, 138 S. Ct. 378 (2017).
     Case: 18-20470       Document: 00515065243          Page: 2     Date Filed: 08/06/2019



                                       No. 18-20470
house was not forfeited, Bertman received her share of the sale proceeds.
However, $916,515.30 was first paid to various local taxing authorities for
unpaid taxes and to a bank for mortgage payment, interest, and attorney’s fees.
Next, the government took $122,289.12 as Fisch’s forfeited interest. Bertman
received $226,055.01.
       On appeal, Bertman challenges the validity of the taxing authorities’ and
the bank’s third-party claims. Substantially based on the cogent analysis
provided by the district court in its orders filed on October 30, 2017 and March
28, 2018, we reject Bertman’s challenge. 2 Bertman also argues that the district
court erred in calculating her proceeds. We see no error—much less a plain
error—with the district court’s calculation as stated in its order filed on June
26, 2018. Accordingly, we AFFIRM the final order of forfeiture substantially
for the reasons stated by the district court.




       2The district court entered multiple orders all dealing with largely identical issues to
address Bertman’s repeated and redundant motions to revisit its previous rulings.
                                              2